DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicants' amendment received on 12/02/2021.

Claim Status
Claims 1-8, 10-16 are currently presenting for examination.
Claims 17-18 are withdrawn from consideration as being directed to a non-elected invention.

This action has been made FINAL.

Response to Arguments
Applicants' arguments filed 12/02/2021 have been fully considered but are not persuasive.
Regarding Applicants’ arguments that Scheffel doesn’t teach: “based on a measured initial data traffic between the network node and the first UE” because “the device seeking the new connection has not yet been admitted”, Examiner respectfully disagrees.
First, there is nothing in the claim language that say “a measured initial data traffic between the network node and the first UE” cannot be zero.
In other words, “a measured initial data traffic between the network node and the first UE” can be zero if there is no initial data traffic between the network node and the first UE.
Second, admitting new connection from a requesting device doesn’t mean there is not already existing connections between the requesting device and the MBAC unit of Scheffel.
In fact, there is already existing connection between the device that sent the RadioControl request to setup a new connection and the MBAC unit itself because the sending/receiving of the RadioControl request itself requires an existing connection between the MBAC unit and the requesting device.
Thus if we read the “currentLoad” of Scheffell as “a measured initial data traffic between the network node and the first UE” as then the measuring of existing connections clearly include the existing connections between the MBAC unit and the requesting device (for at least the sending/receiving of the RadioControl request)
Second, we can also read “maxBitRatesOf SetupConnections” of Scheffell as “a measured initial data traffic between the network node and the first UE”. Since “maxBitRatesOf SetupConnections” are maximum bit rate of connections to be established, it clearly include maximum bit rate of connection to be established between the requesting device and the MBAC unit. Maximum bit rate is clearly a measure of data traffic.
Third, we can also read “Admission Counter” of Scheffell as “a measured initial data traffic between the network node and the first UE” because “The "Admission Counter" sums up the values of the InitialEstimates for those requests that have been accepted since the last sampling epoch time… AdmissionCounter gives an estimate of bandwidth consumed since the last sampling time epoch, not knowing whether those connections do actually exist or not.” (Scheffel, page 16, line 1 to page 18, line 12)
Finally, Applicants are reminded that their own claims mention that the prediction is “based on a measured initial data traffic between the network node and the first UE” and “performing admission control by deciding whether or not to admit the radio resource to the first UE based on whether or not the first prediction exceeds the first threshold.”
Thus Applicants are invalidating their own invention with their own arguments since according to their own logic it’s impossible to perform admission control based on the prediction when the prediction itself is based on measured initial data traffic between the network node and the first UE (which requires the UE to be already admitted mentioned by Applicants).
Nowhere in the claim language are there any mention that the UE is already admitted, in fact the limitation “performing admission control by deciding whether or not to admit the radio resource to the first UE based on whether or not the first prediction exceeds the first threshold.” gives the impression that the UE is not already admitted.
Applicants is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Election by Original Presentation
Newly submitted claims 17-18 are directed to an invention that lacks unity with the invention originally claimed.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claims 17-18 are withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
The reasons are:
I.	Claims 1-8, 10-16 are drawn to access restriction (admission control) based on traffic conditions as classified in H04W48/06.
II.	Claims 17-18 are drawn to resource allocation based on device properties (type) as classified in H04W 72/048.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because the groups do not share the same or corresponding technical feature (or if they do share technical feature, the technical feature is not a special technical feature as it does not make a contribution over the prior art in view of the prior art rejections in the current application).
All these inventions listed in this action lack unity of invention for the reasons given above and there would be a serious search and examination burden because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8, 10-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scheffel, WO 2013/139472 A1.

For claim 1. Scheffel teaches: A method performed by a network node for performing admission control in a wireless communications network, which network node serves a first user equipment (UE) and one or more second UEs, the method comprising: 
after the network node receives from the first UE an access request for a radio resource for communication between the first UE and the network node, (Scheffel, page 16, line 1 to page 18, line 12, “RadioControl requests set-up of a new connection, and delivers the associated parameters maxBitRate (= the bit rate on the air interface), QCI value, and cause (= one of normal, handover, or emergency connection) to the MBAC unit. The MBAC unit responds by either accepting or rejecting the request.”)
the network node estimating a first prediction of a requirement of the radio resource related to the access request based on a measured initial data traffic between the network node and the first UE; (Scheffel, page 16, line 1 to page 18, line 12, “This unit measures the current network load by inspecting and counting packets of existing connections at the egress/ingress point of the eNB. This has to be done per DSCP (the mapping between QCI and DSCP is used in order to separate GBR from nonGBR traffic)… The MeasurementUnit delivers to the AdmittanceDecisionUnit the value of currLoadj… The initial estimate shall be calculated (depending on QCI values) by InitialEstimateQci = λοci x Sum(maxBitRatsOf SetUpConnections) — µοci x Sum (maxBitRates of release candidates)… The "Admission Counter" sums Dec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + InitialEstimate + AdmissionCountertime=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)
determining a first threshold related to the first prediction as a function of a measured data traffic load between the network node and the one or more second UEs; (Scheffel, page 18, line 1 to page 21, line 20, “Threshold is an operator defined value which may depend on additional parameters, like cause; see the following discussion… Note that the threshold values are given in percentage of available bandwidth, and required to be in increasing order.”)
and performing admission control by deciding whether or not to admit the radio resource to the first UE based on whether or not the first prediction exceeds the first threshold. (Scheffel, page 16, line 1 to page 18, line 12, “At decision time TDec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + InitialEstimate + AdmissionCountertime=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)

For claim 2. Scheffel discloses all the limitations of claim 1, and Scheffel further teaches: wherein the first threshold comprises a probability that the prediction of the requirement of the resource is above a first limit. (Scheffel, page 18, line 1 to page 21, line 20, implicit that a threshold comprises a probability; also see page 13, line 21-24, “An attempt to "optimize" acceptance of high bit rate connections necessarily leads to a much higher probability of exceeding the threshold "T")

For claim 3. Scheffel discloses all the limitations of claim 1, and Scheffel further teaches: further comprising at least one of: measuring the initial data traffic between the network node and the first UE, or measuring a data traffic load between the network node and the one or more second UEs. (Scheffel, page 16, line 1 to page 18, line 12, “This unit measures the current network load by inspecting and counting packets of existing connections at the egress/ingress point of the eNB. This has to be done per DSCP (the mapping between QCI and DSCP is used in order to separate GBR from nonGBR traffic))

For claim 4. Scheffel discloses all the limitations of claim 1, and Scheffel further teaches: when decided to not admit the radio resource to the first UE: performing one or more updates by repeating the following actions one or more times: (Scheffel, page 16, line 1 to page 21, line 20, implicit that the actions can be repeated)
receiving from the first UE, an access request for a radio resource for communication between the first UE and the network node; (Scheffel, page 16, line 1 to page 18, line 12, “RadioControl requests set-up of a new connection, and delivers the associated parameters maxBitRate (= the bit rate on the air interface), QCI value, and cause (= one of normal, handover, or emergency connection) to the MBAC unit. The MBAC unit responds by either accepting or rejecting the request.”)
estimating a first prediction of a requirement of the radio resource related to the access request, based on a measured initial data traffic between the network node and the first UE; (Scheffel, page 16, line 1 to page 18, line 12, “This unit measures the current network load by inspecting and counting packets of existing connections at the egress/ingress point of the eNB. This has to be done per DSCP (the mapping between QCI and DSCP is used in order to separate GBR from nonGBR traffic)… The MeasurementUnit delivers to the AdmittanceDecisionUnit the value of currLoadj… The initial estimate shall be calculated (depending on QCI values) by InitialEstimateQci = λοci x Sum(maxBitRatsOf ci x Sum (maxBitRates of release candidates)… The "Admission Counter" sums up the values of the InitialEstimates for those requests that have been accepted since the last sampling epoch time. (Cf figure 5. Note that the involved counters measure different physical entities: currLoad is essentially the maximum of the actual bandwidth consumed by the existing connections since the last few seconds, AdmissionCounter gives an estimate of bandwidth consumed since the last sampling time epoch, not knowing whether those connections do actually exist or not.) At decision time TDec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + InitialEstimate + AdmissionCountertime=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)
determining a first threshold related to the first prediction, as a function of a measured data traffic load between the network node and the one or more second UEs; (Scheffel, page 18, line 1 to page 21, line 20, “Threshold is an operator defined value which may depend on additional parameters, like cause; see the following discussion… Note that the threshold values are given in percentage of available bandwidth, and required to be in increasing order.”)
and performing admission control by deciding whether or not to admit the radio resource to the first UE, based on whether or not the first prediction exceeds the first threshold. (Scheffel, page 16, line 1 to page 18, line 12, “At decision time TDec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + InitialEstimate + AdmissionCountertime=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)

For claim 5. Scheffel discloses all the limitations of claim 4, and Scheffel further teaches: wherein the respective updates are performed with an intermediate time interval, the method further comprising: determining an intermediate time interval for performing the respective updates dynamically as a function of the measured data traffic load between the network node and the one or 

For claim 6. Scheffel discloses all the limitations of claim 1, and Scheffel further teaches: wherein determining the first threshold related to the first prediction as a function of a measured data traffic load between the network node and the one or more second UEs comprises: determining the first threshold related to the first prediction as a function of the measured data traffic load between the network node and the one or more second UEs. (Scheffel, page 18, line 1 to page 21, line 20, “Threshold is an operator defined value which may depend on additional parameters, like cause; see the following discussion… Note that the threshold values are given in percentage of available bandwidth, and required to be in increasing order.”)

For claim 8. Scheffel discloses all the limitations and Scheffel further teaches: A non-transitory computer readable medium storing a computer program comprising instructions, which when executed by a processor, causes the processor to perform the method of claim 1. (Scheffel, page 6, line 7-17)

For claim 10. Scheffel teaches: A network node for performing admission control in a wireless communications network, which network node is configured to serve a first user equipment (UE) and 
a receiver for receiving from the first UE an access request for a radio resource for communication between the first UE and the network node; (Scheffel, page 16, line 1 to page 18, line 12, “RadioControl requests set-up of a new connection, and delivers the associated parameters maxBitRate (= the bit rate on the air interface), QCI value, and cause (= one of normal, handover, or emergency connection) to the MBAC unit. The MBAC unit responds by either accepting or rejecting the request.”)
and processing circuitry coupled to the receiver, the processing circuitry being configured to: estimate a first prediction of a requirement of the radio resource related to the access request based on a measured initial data traffic between the network node and the first UE; (Scheffel, page 16, line 1 to page 18, line 12, “This unit measures the current network load by inspecting and counting packets of existing connections at the egress/ingress point of the eNB. This has to be done per DSCP (the mapping between QCI and DSCP is used in order to separate GBR from nonGBR traffic)… The MeasurementUnit delivers to the AdmittanceDecisionUnit the value of currLoadj… The initial estimate shall be calculated (depending on QCI values) by InitialEstimateQci = λοci x Sum(maxBitRatsOf SetUpConnections) — µοci x Sum (maxBitRates of release candidates)… The "Admission Counter" sums up the values of the InitialEstimates for those requests that have been accepted since the last sampling epoch time. (Cf figure 5. Note that the involved counters measure different physical entities: currLoad is essentially the maximum of the actual bandwidth consumed by the existing connections since the last few seconds, AdmissionCounter gives an estimate of bandwidth consumed since the last sampling time epoch, not knowing whether those connections do actually exist or not.) At decision time TDec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + time=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)
determine a first threshold related to the first prediction as a function of a measured data traffic load between the network node and the one or more second UEs; (Scheffel, page 18, line 1 to page 21, line 20, “Threshold is an operator defined value which may depend on additional parameters, like cause; see the following discussion… Note that the threshold values are given in percentage of available bandwidth, and required to be in increasing order.”)
and perform admission control by deciding whether or not to admit the radio resource to the first UE based on whether or not the first prediction exceeds the first threshold. (Scheffel, page 16, line 1 to page 18, line 12, “At decision time TDec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + InitialEstimate + AdmissionCountertime=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)

For claim 11. Scheffel discloses all the limitations of claim 10, and Scheffel further teaches: wherein the first threshold comprises a probability that the prediction of the requirement of the resource is above a first limit. (Scheffel, page 18, line 1 to page 21, line 20, implicit that a threshold comprises a probability; also see page 13, line 21-24, “An attempt to "optimize" acceptance of high bit rate connections necessarily leads to a much higher probability of exceeding the threshold "T")

For claim 12. Scheffel discloses all the limitations of claim 10, and Scheffel further teaches: further being configured to: measure the initial data traffic between the network node and the first UE, and/or measure a data traffic load between the network node and the one or more second UEs. (Scheffel, page 16, line 1 to page 18, line 12, “This unit measures the current network load by inspecting 

For claim 13. Scheffel discloses all the limitations of claim 10, and Scheffel further teaches: further being configured to, when decided to not admit the radio resource to the first UE: perform one or more updates by repeating the following actions one or more times: (Scheffel, page 16, line 1 to page 21, line 20, implicit that the actions can be repeated)
receive from the first UE an access request for a radio resource for communication between the first UE and the network node; (Scheffel, page 16, line 1 to page 18, line 12, “RadioControl requests set-up of a new connection, and delivers the associated parameters maxBitRate (= the bit rate on the air interface), QCI value, and cause (= one of normal, handover, or emergency connection) to the MBAC unit. The MBAC unit responds by either accepting or rejecting the request.”)
estimate a first prediction of a requirement of the radio resource related to the access request based on a measured initial data traffic between the network node and the first UE; (Scheffel, page 16, line 1 to page 18, line 12, “This unit measures the current network load by inspecting and counting packets of existing connections at the egress/ingress point of the eNB. This has to be done per DSCP (the mapping between QCI and DSCP is used in order to separate GBR from nonGBR traffic)… The MeasurementUnit delivers to the AdmittanceDecisionUnit the value of currLoadj… The initial estimate shall be calculated (depending on QCI values) by InitialEstimateQci = λοci x Sum(maxBitRatsOf SetUpConnections) — µοci x Sum (maxBitRates of release candidates)… The "Admission Counter" sums up the values of the InitialEstimates for those requests that have been accepted since the last sampling epoch time. (Cf figure 5. Note that the involved counters measure different physical entities: currLoad is essentially the maximum of the actual bandwidth consumed by the existing connections since the last few seconds, AdmissionCounter gives an estimate of bandwidth consumed since the last sampling time Dec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + InitialEstimate + AdmissionCountertime=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)
determine a first threshold related to the first prediction as a function of a measured data traffic load between the network node and the one or more second UEs; (Scheffel, page 18, line 1 to page 21, line 20, “Threshold is an operator defined value which may depend on additional parameters, like cause; see the following discussion… Note that the threshold values are given in percentage of available bandwidth, and required to be in increasing order.”)
and perform admission control by deciding whether or not to admit the radio resource to the first UE, based on whether or not the first prediction exceeds the first threshold. (Scheffel, page 16, line 1 to page 18, line 12, “At decision time TDec (cf figure 5), the DecisionUnit takes the value of currLoadj, and performs in nuce the following algorithm: IF (currLoadj + InitialEstimate + AdmissionCountertime=Tdec > Threshold) THEN reject request ELSE {accept request and add InitialEstimate to AdmissionCounter}”)

For claim 14. Scheffel discloses all the limitations of claim 13, and Scheffel further teaches: wherein the respective updates are adapted to be performed with an intermediate time interval, the network node further being configured to: determine an intermediate time interval for performing the respective updates dynamically as a function of the measured data traffic load between the network node and the one or more second UEs. (Scheffel, page 10, line 23 to line 40, “A "sliding window" is used for the measurement of traffic under TAC control. The last few values of the measured values are stored in a ring buffer, and at sampling time (e.g. every « 250 or 500ms) the values of m := sample mean σ := sample standard deviation are calculated for the values in the sliding window. Lower or larger intervals are possible. Large intervals provide good results, with short intervals processing time for calculation of 

For claim 15. Scheffel discloses all the limitations of claim 10, and Scheffel further teaches: wherein the network node further being configured to determine the first threshold related to the first prediction as a function of a measured data traffic load between the network node and the one or more second UEs by: determining the first threshold related to the first prediction as a function of the measured data traffic load between the network node and the one or more second UEs. (Scheffel, page 18, line 1 to page 21, line 20, “Threshold is an operator defined value which may depend on additional parameters, like cause; see the following discussion… Note that the threshold values are given in percentage of available bandwidth, and required to be in increasing order.”)

Allowable Subject Matter
Claims 7, 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA B HUYNH whose telephone number is (571)270-7185. The examiner can normally be reached Monday - Friday 1:00 PM - 9:35 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA HUYNH/Primary Examiner, Art Unit 2462